Order entered January 9, 2019




                                            In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                     No. 05-18-00268-CR

                        JOSHUA WILLIAM SUTHERBY, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-83201-2016

                                           ORDER

       We REINSTATE this appeal.
       On January 3, 2019, the reporter’s record from the hearing was filed containing the trial
court’s findings of fact. We ADOPT the trial court’s findings that (1) appellant wishes to
prosecute this appeal; (2) appellant, who is indigent, continues to be represented by appointed
counsel Lara Bracamonte Davila; and (3) counsel will have a brief filed within 10 days.
       We ORDER appellant’s brief filed on or before January 19, 2019. See TEX. R. APP. P.
38.8(b)(4).
       We DIRECT the Clerk to send copies of this order to the Honorable Mark Rusch,
Presiding Judge, 401st Judicial District Court; Lara Bracamonte Davila; and to the Collin County
District Attorney.
                                                    /s/    CORY L. CARLYLE
                                                           JUSTICE